EXHIBIT 10.3

 



FIRST SUPPLEMENTAL INDENTURE

 

 

 

dated as of December 8, 2014

 

 

 

among



 

KCAP SENIOR FUNDING I, LLC,
as Issuer



 

and



 

U.S. Bank National Association,
as Trustee



 

to



 

the Indenture, dated as of June 18, 2013,
among the Issuer and the Trustee

 



 

 

 

 

THIS FIRST SUPPLEMENTAL INDENTURE, dated as of December 8, 2014 (this “First
Supplemental Indenture”), between KCAP Senior Funding I, LLC, a Delaware limited
liability company (the “Issuer”) and U.S. Bank National Association, as Trustee
(herein, together with its permitted successors and assigns, the “Trustee”), is
entered into pursuant to the terms of the Indenture, dated as of June 18, 2013
among the Issuer and the Trustee (the “Indenture”). Capitalized terms used in
this First Supplemental Indenture that are not otherwise defined herein have the
meanings assigned thereto in the Indenture.

 

PRELIMINARY STATEMENT

 

WHEREAS, the Issuer and the Trustee, at any time and from time to time, may
enter into pursuant to Section 8.1(a)(x) of the Indenture, with the written
consent of the Collateral Manager but without the consent of the Holders, one or
more supplemental indentures to issue additional Notes of all then existing
Classes in the form of pari passu sub-classes;

 

WHEREAS, the Issuer and the Trustee, at any time and from time to time, may
enter into one or more supplemental indentures pursuant to Section 8.1(a)(viii)
of the Indenture, with the written consent of the Collateral Manager but without
the consent of the Holders, to correct or supplement any inconsistent or
defective provisions therein or to cure any ambiguity, omission or errors
therein;

 

WHEREAS, the Issuer and the Trustee desire to enter into this First Supplemental
Indenture on the date hereof (the “Additional Issuance Closing Date”) to make
changes necessary to issue additional Notes of all (and proportionally to all
then) existing Classes in the form of pari passu sub-classes, including the
U.S.$30,900,000 Class A-2 Senior Secured Floating Rate Notes due 2024 (the
“Class A-2 Notes”), the U.S.$3,600,000 Class B-2 Senior Secured Floating Rate
Notes due 2024 (the “Class B-2 Notes”), the U.S.$4,000,000 Class C-2 Secured
Deferrable Floating Rate Notes due 2024 (the “Class C-2 Notes”), the
U.S.$3,600,000 Class D-2 Secured Deferrable Floating Rate Notes due 2024 (the
“Class D-2 Notes”) and the U.S.$13,900,000 Subordinated Notes (together with the
Class A-2 Notes, the Class B-2 Notes, the Class C-2 Notes and the Class D-2
Notes, the “Additional Issuance Notes”), on the date hereof;

 

WHEREAS, the Issuer and the Trustee desire to enter into this First Supplemental
Indenture to make changes necessary to correct an inconsistent and defective
provision with respect to certain monthly reporting requirements resulting from
the replacement of Article 122a with Articles 401-404 of Regulation (EU) No.
575/2013; and

 

WHEREAS, the Collateral Manager has certified that issuance of the Additional
Issuance Notes and the terms of this First Supplemental Indenture will meet the
requirements specified in Sections 2.13, 3.2 and 8.3 of the Indenture.

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the Issuer and the Trustee hereby agree as
follows:

 



1

 

 

 

SECTION 1.      Terms of the Additional Issuance Notes and Section 8.1(a)(x)
Amendments to the Indenture.

 

(a)                The Issuer will issue the Additional Issuance Notes, which,
along with the Notes issued under the Indenture on the Closing Date, shall have
the designations, original principal amounts and other characteristics as
follows:

 

Principal Terms of the Notes

 

Designation  Class A-1 Notes  Class A-2 Notes  Class B-1 Notes  Class B-2 Notes 
Class C-1 Notes  Class C-2 Notes  Class D-1 Notes  Class D-2 Notes  Subordinated
Notes Type   Senior Secured Floating Rate  Senior Secured Floating Rate  Senior
Secured Floating Rate  Senior Secured Floating Rate  Secured Deferrable Floating
Rate  Secured Deferrable Floating Rate  Secured Deferrable Floating Rate 
Secured Deferrable Floating Rate  Subordinated Original Principal Amount1
(U.S.$)   $77,250,000  $30,900,000  $9,000,000  $3,600,000  $10,000,000 
$4,000,000  $9,000,000  $3,600,000  $48,650,000 Stated Maturity  July 20, 2024 
July 20, 2024  July 20, 2024  July 20, 2024  July 20, 2024  July 20, 2024  July
20, 2024  July 20, 2024  July 20, 2024 Fixed Rate Note  No  No  No  No  No  No 
No  No  N/A Floating Rate Note  Yes  Yes  Yes  Yes  Yes  Yes  Yes  Yes  N/A
Index  LIBOR  LIBOR  LIBOR  LIBOR  LIBOR  LIBOR  LIBOR  LIBOR  N/A Index
Maturity  3 month  3 month2  3 month  3 month2  3 month  3 month2  3 month  3
month2  N/A Spread  1.50%  1.50%  3.25%  3.25%  4.25%  4.25%  5.25%  5.25%  N/A
Initial Rating(s)                            S&P   “AAA (sf)”  “AAA (sf)”3  “AA
(sf)”  “AA (sf)”3  “A (sf)”  “A (sf)”3  “BBB (sf)”  “BBB (sf)”3  N/A Moody’s  
“Aaa (sf)”  “Aaa (sf)”  “Aa2 (sf)”  “Aa2 (sf)”  “A2 (sf)”  “A2 (sf)”  “Baa2
(sf)”  “Baa2 (sf)”  N/A Priority Classes   None  None  A-1, A-2  A-1, A-2  A-1,
A-2, B-1, B-2  A-1, A-2, B-1, B-2  A-1, A-2, B-1, B-2, C-1, C-2  A-1, A-2, B-1,
B-2, C-1, C-2  A-1, A-2, B-1, B-2, C-1, C-2, D-1, D-2 Pari Passu Subclasses  
A-2  A-1  B-2  B-1  C-2  C-1  D-2  D-1  None Junior Classes   B-1, B-2, C-1,
C-2, D-1, D-2, Subordinated  B-1, B-2, C-1, C-2, D-1, D-2, Subordinated  C-1,
C-2, D-1, D-2, Subordinated  C-1, C-2, D-1, D-2, Subordinated  D-1, D-2,
Subordinated  D-1, D-2, Subordinated  Subordinated  Subordinated  None

 

 

1 As of the Closing Date with respect to the Original Secured Notes, and as of
the Additional Issuance Date with respect to the Additional Issuance Secured
Notes and the Subordinated Notes.

 

2 LIBOR for the first Interest Accrual Period following the Additional Issuance
Date with respect to the Additional Issuance Secured Notes will be determined by
interpolating between the rate appearing on the Reuters Screen for deposits with
a term of one month and the rate appearing on the Reuters Screen for deposits
with a term of three months.

 

3 Each Class of Additional Issuance Notes shall constitute a pari passu
sub-class of an existing Class of Original Notes (issued as part of an
additional issuance of Additional Issuance Notes, proportionally across all then
existing Classes) pursuant to Section 2.13 herein. Accordingly, the Issuer
anticipates that the ratings maintained by Moody’s and S&P with respect to each
Class of Original Secured Notes will apply to each Class of Additional Issuance
Notes that constitutes a related Pari Passu Class of such Class of Original
Secured Notes.

 



2

 

 

 

(b)               The issuance date of the Additional Issuance Notes shall be
the Additional Issuance Closing Date;

 

(c)                Payments on the Additional Issuance Notes will be made on
each Payment Date, commencing on the Payment Date in January 2015;

 

(d)               Section 1.1 of the Indenture shall be amended as follows:

 

(i)                 The following new definitions are inserted in Section 1.1 of
the Indenture in the appropriate alphabetical order:

 

“Additional Issuance Date”: The date of the issuance of the Additional Issuance
Notes pursuant to the First Supplemental Indenture, which shall be December 8,
2014.

 

“Additional Issuance Notes”: Collectively, the Additional Issuance Secured Notes
and the Subordinated Notes authorized by, and authenticated and delivered under,
the First Supplemental Indenture (in each case having the characteristics
specified in Section 2.3, as amended by the First Supplemental Indenture).

 

“Additional Issuance Secured Notes”: The Class A-2 Notes, the Class B-2 Notes,
the Class C-2 Notes and the Class D-2 Notes, collectively.

 

“Class A Notes”: The Class A-1 Notes and the Class A-2 Notes, collectively.

 

“Class A-2 Notes”: The Class A-2 Senior Secured Floating Rate Notes issued
pursuant to the First Supplemental Indenture and having the characteristics
specified in Section 2.3, as amended by the First Supplemental Indenture.

 

“Class B Notes”: The Class B-1 Notes and the Class B-2 Notes, collectively.

 

“Class B-2 Notes”: The Class B-2 Senior Secured Floating Rate Notes issued
pursuant to the First Supplemental Indenture and having the characteristics
specified in Section 2.3, as amended by the First Supplemental Indenture.

 

“Class C Notes”: The Class C-1 Notes and the Class C-2 Notes, collectively.

 

“Class C-2 Notes”: The Class C-2 Secured Deferrable Floating Rate Notes issued
pursuant to the First Supplemental Indenture and having the characteristics
specified in Section 2.3, as amended by the First Supplemental Indenture.

 

“Class D Notes”: The Class D-1 Notes and the Class D-2 Notes, collectively.

 

“Class D-2 Notes”: The Class D-2 Secured Deferrable Floating Rate Notes issued
pursuant to the First Supplemental Indenture and having the characteristics
specified in Section 2.3, as amended by the First Supplemental Indenture.

 

“First Supplemental Indenture”: The first supplemental indenture hereto, dated
as of the Additional Issuance Date.

 



3

 

 

 

“Original Notes”: Collectively, the Original Secured Notes and the Subordinated
Notes issued on the Closing Date, in each case, authorized by, and authenticated
and delivered hereunder (in each case having the characteristics specified in
Section 2.3).

 

“Original Secured Notes”: The Class A-1 Notes, the Class B-1 Notes, the Class
C-1 Notes and the Class D-1 Notes, collectively.

 

(ii)               the definition of “Class” is hereby amended by deleting such
definition in its entirety and replacing it with the following new definition:

 

“Class”: A class of Notes consisting of each of the Class A-1 Notes; the Class
A-2 Notes; the Class B-1 Notes; the Class B-2 Notes; the Class C-1 Notes; the
Class C-2 Notes; the Class D-1 Notes; the Class D-2 Notes; each class or
sub-class of additional Notes, if any, issued in accordance with Section 2.13 or
3.2; or the Subordinated Notes; provided that for purposes of any vote, request,
demand, authorization, direction, notice, consent, waiver, objection or similar
action under this Indenture, the Collateral Management Agreement or any other
Transaction Document, each related Pari Passu Class of Notes shall vote together
as (and constitute) a single Class; provided that, notwithstanding the
foregoing, holders of any Pari Passu Class will vote separately by Class (from
the Pari Passu Class related to it) with respect to any amendment or
modification of the Indenture to the extent that such amendment or modification
would by its terms directly affect the holders of any such Class exclusively,
differently and materially adversely from the holders of the Pari Passu Class
related to it. For the avoidance of doubt, (i) the Class A-1 Notes and the Class
A-2 Notes shall be deemed to constitute pari passu sub-classes of the same
Class, (ii) the Class B-1 Notes and the Class B-2 Notes shall be deemed to
constitute pari passu sub-classes of the same Class, (iii) the Class C-1 Notes
and the Class C-2 Notes shall be deemed to constitute pari passu sub-classes of
the same Class, (iv) the Class D-1 Notes and the Class D-2 Notes shall be deemed
to constitute pari passu sub-classes of the same Class and (v) except as
otherwise expressly set forth herein or as the context may otherwise require,
Notes of each such pari passu sub-class of the same Class shall be deemed to
constitute Notes of the same Class.

 

(iii)             the definition of “Class A/B Notes” is hereby amended by
deleting such definition in its entirety and replacing it with the following new
definition:

 

“Class A/B Notes”: The Class A Notes and the Class B Notes, collectively.

 

(iv)             the definition of “Class C-1 Coverage Tests” is hereby amended
by deleting such definition in its entirety and replacing it with the following
new definition:

 

“Class C Coverage Tests”: The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class C Notes.

 

(v)               the definition of “Class D-1 Coverage Tests” is hereby amended
by deleting such definition in its entirety and replacing it with the following
new definition:

 



4

 

 

 

“Class D Coverage Tests”: The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class D Notes.

 

(vi)             the definition of “Controlling Class” is hereby amended by
deleting such definition in its entirety and replacing it with the following new
definition:

 

“Controlling Class”: The Class A Notes so long as any Class A Notes are
Outstanding; then the Class B Notes so long as any Class B Notes are
Outstanding; then the Class C Notes so long as any Class C Notes are
Outstanding; then the Class D Notes so long as any Class D Notes are
Outstanding; and then the Subordinated Notes.

 

(vii)           The definition of “Interest Accrual Period” is hereby amended by
deleting such definition in its entirety and replacing it with the following new
definition:

 

“Interest Accrual Period”: (i) With respect to the initial Payment Date and the
Original Secured Notes, the period from and including the Closing Date to but
excluding such Payment Date; (ii) with respect to the first Payment Date
following the Additional Issuance Date and solely with respect to the Additional
Issuance Secured Notes, the period from and including the Additional Issuance
Date to but excluding such Payment Date; and (iii) in each case with respect to
each succeeding Payment Date, the period from and including the immediately
preceding Payment Date to but excluding the following Payment Date, until the
principal of the Secured Notes is paid or made available for payment.

 

(viii)         The definition of “Note Payment Sequence” is hereby amended by
deleting such definition in its entirety and replacing it with the following new
definition:

 

“Note Payment Sequence”: The application, in accordance with the Priority of
Payments, of Interest Proceeds or Principal Proceeds, as applicable, in the
following order:

 

(i)to the payment, on a pro rata basis (based on the Aggregate Outstanding
Amount of each such Pari Passu Class), of principal of the Class A Notes
(including any defaulted interest) until such amount has been paid in full;

(ii)to the payment, on a pro rata basis (based on the Aggregate Outstanding
Amount of each such Pari Passu Class), of principal of the Class B Notes
(including any defaulted interest) until such amount has been paid in full;

(iii)to the payment, in each case on a pro rata basis (based on amounts due to
each such Pari Passu Class), of (1) first, any accrued and unpaid interest
(excluding Deferred Interest but including interest on Deferred Interest) on the
Class C Notes and (2) second, any Deferred Interest on the Class C Notes, in
each case, until such amounts have been paid in full;

(iv)to the payment, on a pro rata basis (based on the Aggregate Outstanding
Amount of each such Pari Passu Class), of principal of the Class C Notes until
the Class C Notes have been paid in full;

(v)to the payment, in each case on a pro rata basis (based on amounts due to
each such Pari Passu Class), of (1) first, any accrued and unpaid interest
(excluding Deferred Interest but including interest on Deferred Interest) on the
Class D Notes and (2) second, any Deferred Interest on the Class D Notes, in
each case, until such amounts have been paid in full; and

(vi)to the payment, on a pro rata basis (based on the Aggregate Outstanding
Amount of each such Pari Passu Class), of principal of the Class D Notes until
the Class D Notes have been paid in full.

 

 



5

 

 

 

(ix)             The definition of “Notes” is hereby amended by deleting such
definition in its entirety and replacing it with the following new definition:

 

“Notes”: The Original Notes and the Additional Issuance Notes, collectively.

 

(x)               The definition of “Pari Passu Class” is hereby amended by
deleting such definition in its entirety and replacing it with the following new
definition:

 

“Pari Passu Class”: With respect to any specified Class of Notes (including,
without limitation, each pari passu sub-class created in connection with an
additional issuance pursuant to Section 2.13(a)), each Class (or pari passu
sub-class) that ranks pari passu to such Class, as indicated in Section 2.3, as
amended by the First Supplemental Indenture.

 

(xi)             The definition of “Secured Notes” is hereby amended by deleting
such definition in its entirety and replacing it with the following new
definition:

 

“Secured Notes”: The Original Secured Notes and the Additional Issuance Secured
Notes, collectively.

 

(e)                Section 2.13(a)(iii) of the Indenture shall be amended by
deleting such clause in its entirety and replacing it with the following new
clause:

 

“(iii) in the case of additional Notes of any one or more existing Classes (or
pari passu sub-classes related thereto) (other than the Subordinated Notes), the
aggregate principal amount of Notes of such Class (counted together with all
Pari Passu Classes related thereto) issued in all additional issuances shall not
exceed 100% of the Aggregate Outstanding Amount of the Notes of such Class on
the Closing Date;”

 

(f)                Section 8.3 of the Indenture shall be amended by inserting
the following as a new clause (f) at the end of such Section:

 

“(f) For purposes of any vote, request, demand, authorization, direction,
notice, consent, waiver, objection or similar action under this Indenture, the
Collateral Management Agreement or any other Transaction Document, each related
Pari Passu Class of Notes shall vote together as (and constitute) a single
Class; provided that, notwithstanding the foregoing, holders of any Pari Passu
Class will vote separately by Class (from the Pari Passu Class related to it)
with respect to any amendment or modification of this Indenture to the extent
that such amendment or modification would by its terms directly affect the
holders of any such Class exclusively, differently and materially adversely from
the holders of the Pari Passu Class related to it.”

 



6

 

 

 

(g)               Sections 11.1(a)(i)(C), 11.1(a)(i)(D), 11.1(a)(i)(F),
11.1(a)(i)(G), 11.1(a)(i)(I) and 11.1(a)(i)(J) of the Indenture shall be amended
by deleting such clauses in their entirety and replacing them with the following
new clauses, respectively:

 

“(C) to the payment, on a pro rata basis (based on amounts due to each such Pari
Passu Class), of accrued and unpaid interest on the Class A Notes;”

 

“(D) to the payment, on a pro rata basis (based on amounts due to each such Pari
Passu Class), of accrued and unpaid interest on the Class B Notes;”

 

“(F) to the payment, on a pro rata basis (based on amounts due to each such Pari
Passu Class), of accrued and unpaid interest (excluding Deferred Interest but
including interest on Deferred Interest) on the Class C Notes;”

 

“(G) to the payment, on a pro rata basis (based on amounts due to each such Pari
Passu Class), of any Deferred Interest on the Class C Notes;”

 

“(I) to the payment, on a pro rata basis (based on amounts due to each such Pari
Passu Class), of accrued and unpaid interest (excluding Deferred Interest but
including interest on Deferred Interest) on the Class D Notes;” and

 

“(J) to the payment, on a pro rata basis (based on amounts due to each such Pari
Passu Class), of any Deferred Interest on the Class D Notes;”

 



(h)               Sections 11.1(a)(iii)(C), 11.1(a)(iii)(D), 11.1(a)(iii)(E),
11.1(a)(iii)(F), 11.1(a)(iii)(G), 11.1(a)(iii)(H), 11.1(a)(iii)(I),
11.1(a)(iii)(J), 11.1(a)(iii)(K) and 11.1(a)(iii)(L), of the Indenture shall be
amended by deleting such clauses in their entirety and replacing them with the
following new clauses, respectively:

 

“(C) to the payment, in each case on a pro rata basis (based on amounts due to
each such Pari Passu Class), of (1) first, accrued and unpaid interest on the
Class A Notes and (2) second, any Make-Whole Payment due and payable on the
Class A Notes;”

 



“(D) to the payment, on a pro rata basis (based on the Aggregate Outstanding
Amount of each such Pari Passu Class), of principal of the Class A Notes, until
the Class A Notes have been paid in full;”

 

“(E) to the payment, on a pro rata basis (based on amounts due to each such Pari
Passu Class), of accrued and unpaid interest on the Class B Notes;”

 

“(F) to the payment, on a pro rata basis (based on the Aggregate Outstanding
Amount of each such Pari Passu Class), of principal of the Class B Notes, until
the Class B Notes have been paid in full;”

 



7

 

 

 

“(G) to the payment, on a pro rata basis (based amounts due to each such Pari
Passu Class), of accrued and unpaid interest (excluding Deferred Interest but
including interest on Deferred Interest) on the Class C Notes;”

 

“(H) to the payment, on a pro rata basis (based on amounts due to each such Pari
Passu Class), of Deferred Interest on the Class C Notes;”

 

“(I) to the payment, on a pro rata basis (based on the Aggregate Outstanding
Amount of each such Pari Passu Class), of principal of the Class C Notes, until
the Class C Notes have been paid in full;”

 

“(J) to the payment, on a pro rata basis (based on amounts due to each such Pari
Passu Class), of accrued and unpaid interest (excluding Deferred Interest but
including interest on Deferred Interest) on the Class D Notes;”

 

“(K) to the payment, on a pro rata basis (based on amounts due to each such Pari
Passu Class), of Deferred Interest on the Class D Notes; and

 

“(L) to the payment, on a pro rata basis (based on the Aggregate Outstanding
Amount of each such Pari Passu Class), of principal of the Class D Notes, until
the Class D Notes have been paid in full;”

 



(i)                 The definition of “LIBOR” in Exhibit C to the Indenture is
hereby amended by adding the following proviso at the end of the first sentence
therein:

 

“; provided further that with respect to the Additional Issuance Secured Notes,
LIBOR for the first Interest Accrual Period following the Additional Issuance
Date will be determined by interpolating between the rate appearing on the
Reuters Screen for deposits with a term of one month and the rate appearing on
the Reuters Screen for deposits with a term of three months.”

 

SECTION 2.      European Risk Retention and Section 8.1(a)(viii) Amendments to
the Indenture.

 

(a)                Section 1.1 of the Indenture shall be amended as follows:

 

(i)                 The following new definitions are inserted in Section 1.1 of
the Indenture in the appropriate alphabetical order:

 



8

 

 

 

“Article 405(1)”: Article 405(1) of the CRR.

 

“CRR”: Regulation (EU) 575/2013.

 

“Retention Holder”: The meaning specified in the definition of “Retention
Undertaking Letter”.

 

“Retention Requirement”: The requirement under Articles 404-410 of the CRR (read
in conjunction with the Technical Standards) that the originator, sponsor or
original lender for the securitization has explicitly disclosed that it will
retain, on an ongoing basis, a material net economic interest of not less than
5% in respect of certain specified credit risk tranches or asset exposure.

 

“Retention Undertaking Letter” means the letter agreement delivered by KCAP
Financial (in its capacity as retention holder, the “Retention Holder”) on the
Additional Issuance Date relating to its undertakings in connection with Article
405(1).

 

“Similar Requirements”: Requirements similar to the Retention Requirement and
any related due diligence requirements under Articles 404-410 of the CRR that
(i) apply to investments in securitizations by investment funds managed by
European Economic Area investment managers subject to the European Union
Directive 2011/61/EU and (ii) subject to the adoption of certain secondary
legislation, will apply to investments in securitizations by European Economic
Area insurance and reinsurance undertakings and by European Economic Area
undertakings for collective investment in transferable securities.

 

“Technical Standards”: The final regulatory technical standards and implementing
technical standards related to the CRR, as published in the Official Journal of
the European Union and became effective on July 3, 2014.

 

(b)               Section 10.6(a)(xviii) of the Indenture shall be amended by
deleting such section in its entirety and replacing it with the following:

 

“(xviii) A statement as to whether or not the Issuer and the Trustee received a
confirmation from the Retention Holder as to its continuing compliance with the
undertakings set out in the Retention Undertaking Letter with respect to its
compliance with Article 405(1) by (a) holding a 100% membership interest in (and
remaining as the sole member of) the Initial Subordinated Noteholder, which will
in turn continue to hold Subordinated Notes with an aggregate principal amount
of not less than 5% of the aggregate principal balance of all Collateral
Obligations (or such lower amount, including 0%, if such lower amount is
required or allowed under the Retention Requirement and Similar Requirements as
a result of amendment, repeal or otherwise) and (b) not selling, hedging or
otherwise mitigating (and not permitting the Depositor to sell, hedge or
otherwise mitigate) its credit risk under or associated with the retained
interest described in clause (a) above, except to the extent permitted in
accordance with Article 405(1).”

 



9

 

 

 

SECTION 3.      Issuance and Authentication of Additional Issuance Notes.

 

(a)                The Issuer hereby directs the Trustee to deposit in the
Collection Account the proceeds of the Additional Issuance Notes received on the
Additional Issuance Date.

 

(b)               The Additional Issuance Notes shall be issued as Rule 144A
Global Secured Notes and Regulation S Global Secured Notes, in each case,
substantially in the form attached to the Additional Issuance Date
certifications and agreements and shall be executed by the Issuer and delivered
to the Trustee for authentication and thereupon the same shall be authenticated
and delivered to the Issuer by the Trustee upon Issuer Order and Issuer Request
and upon receipt by the Trustee of the following:

 

(i)                 Governmental Approvals. From the Issuer either (A) a
certificate of the Issuer or other official document evidencing the due
authorization, approval or consent of any governmental body or bodies, at the
time having jurisdiction in the premises, together with an Opinion of Counsel of
the Issuer that no other authorization, approval or consent of any governmental
body is required for the valid issuance of such Additional Issuance Notes or (B)
an Opinion of Counsel of the Issuer that no such authorization, approval or
consent of any governmental body is required for the valid issuance of such
Additional Issuance Notes except as has been given.

 

(ii)               Officers’ Certificate of the Issuer Regarding Corporate
Matters. An Officer’s certificate of the Issuer (i) evidencing the authorization
by Resolution of the execution, authentication and delivery of the additional
notes applied for by it and specifying the Stated Maturity, principal amount and
Interest Rate (if applicable) of the additional notes to be authenticated and
delivered as set forth in Section 1(a) hereto and (ii) certifying that (A) the
attached copy of the Resolution is a true and complete copy thereof, (B) such
Resolutions have not been rescinded and are in full force and effect on and as
of the date of issuance and (C) the Officers authorized to execute and deliver
such documents hold the offices and have the signatures indicated thereon.

 

(iii)             Supplemental Indenture. A fully executed First Supplemental
Indenture making such changes to the Indenture as are necessary to permit the
issuance of the Additional Issuance Notes.

 

(iv)             Retention Undertaking Letter. A fully executed Retention
Undertaking Letter.

 

(v)               Issuer Order and Issuer Request for Deposit of Funds into
Accounts. An Issuer Order and Issuer Request signed in the name of the Issuer by
a Responsible Officer of the Issuer, dated as of the date hereof, authorizing
the deposit of the net proceeds of the issuance of the Additional Issuance Notes
into the Principal Collection Subaccount for use pursuant to Section 10.2 of the
Indenture.

 

(vi)             Evidence of Required Consents. A certificate of the Collateral
Manager consenting to the issuance of the Additional Issuance Notes.

 



10

 

 

 

(vii)           Officers’ Certificate of Issuer Regarding Indenture. An
Officer’s certificate of the Issuer stating that, to the best of the signing
Officer’s knowledge, the Issuer is not in default under the Indenture and that
the issuance of the Additional Issuance Notes applied for by it will not result
in a default under the Indenture and that the issuance of the Additional
Issuance Notes applied for by it will not result in a default under its
organizational documents, any indenture or other agreement or instrument to
which it is a party or by which it is bound, or any order of any court or
administrative agency entered in any Proceeding to which it is a party or by
which it may be bound or to which it may be subject, that all conditions
precedent in the Indenture relating to the authentication and delivery of the
Additional Issuance Notes have been complied with; that all expenses due or
accrued with respect to the offering of such Additional Issuance Notes or
relating to actions taken on or in connection with the issuance of the
Additional Issuance Notes have been paid or reserves therefor have been made;
and that all of the Issuer’s representations and warranties contained in the
Indenture are true and correct as of the Additional Issuance Date.

 

SECTION 4.      Indenture to Remain in Effect.

 

(a)                Except as expressly modified herein, the Indenture shall
continue in full force and effect in accordance with its terms. Upon issuance
and authentication of the Additional Issuance Notes, unless the context
indicates clearly otherwise, all references in the Indenture (as amended by this
First Supplemental Indenture) to (i) the Class A-1 Notes shall be deemed to be
references to the Class A Notes (including, without limitation, in the
definitions of “Redemption Price”, “Make-Whole Period” and “Make-Whole
Payment”), (ii) the Class B-1 Notes shall be deemed to be references to the
Class B Notes (including, without limitation, in the definition of “Redemption
Price”), (iii) the Class C-1 Notes shall be deemed to be references to the Class
C Notes (including, without limitation, in the definition of “Redemption
Price”), (iv) the Class D-1 Notes shall be deemed to be references to the Class
D Notes (including, without limitation, in the definition of “Redemption
Price”), (v) the Class C-1 Coverage Tests shall be deemed to be references to
the Class C Coverage Tests and (vi) the Class D-1 Coverage Tests shall be deemed
to be references to the Class D Coverage Tests. All references in the Indenture
to the Indenture or to “this Indenture” shall apply mutatis mutandis to the
Indenture as modified by this First Supplemental Indenture. The Trustee shall be
entitled to all rights, protections, immunities and indemnities set forth in the
Indenture as fully as if set forth in this First Supplemental Indenture.

 

(b)               In addition, upon the effectiveness of this First Supplemental
Indenture, the table in Section 2.3 of the Indenture shall be modified by
substituting the table in Section 1(a) of this First Supplemental Indenture in
lieu thereof.

 

SECTION 5.      Miscellaneous.

 

(a)                THIS FIRST SUPPLEMENTAL INDENTURE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 



11

 

 

 

(b)               This First Supplemental Indenture may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

(c)                Notwithstanding any other provision of this First
Supplemental Indenture, the obligations of the Issuer under the Notes and the
Indenture as supplemented by this First Supplemental Indenture are limited
recourse obligations of the Issuer payable solely from the Assets and following
realization of the Assets, and application of the proceeds thereof in accordance
with the Indenture as supplemented by this First Supplemental Indenture, all
obligations of and any claims against the Issuer hereunder or in connection
herewith after such realization shall be extinguished and shall not thereafter
revive. No recourse shall be had against any officer, director, partner,
employee, shareholder or incorporator of the Issuer, the Collateral Manager or
their respective successors or assigns for any amounts payable under the Notes
or (except as otherwise provided herein or in the Collateral Management
Agreement) the Indenture as supplemented by this First Supplemental Indenture.
It is understood that the foregoing provisions of this Section 5(c) shall not
(i) prevent recourse to the Assets for the sums due or to become due under any
security, instrument or agreement which is part of the Assets or (ii) constitute
a waiver, release or discharge of any indebtedness or obligation evidenced by
the Notes or secured by the Indenture as supplemented by this First Supplemental
Indenture until the assets constituting the Assets have been realized. It is
further understood that the foregoing provisions of this Section 5(c) shall not
limit the right of any Person to name the Issuer as a party defendant in any
Proceeding or in the exercise of any other remedy under the Notes or the
Indenture as supplemented by this First Supplemental Indenture, so long as no
judgment in the nature of a deficiency judgment or seeking personal liability
shall be asked for or (if obtained) enforced against any such Person.

 

(d)               Notwithstanding any other provision of the Indenture as
supplemented by this First Supplemental Indenture, none of the Trustee nor the
Holders or beneficial owners of the Notes may, prior to the date which is one
year (or if longer, any applicable preference period) and one day after the
payment in full of all Notes, institute against, or join any other Person in
instituting against, the Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation Proceedings, or other Proceedings under
U.S. federal or State bankruptcy or similar laws. Nothing in this Section 5(d)
shall preclude, or be deemed to stop, the Trustee (i) from taking any action
prior to the expiration of the aforementioned period in (A) any case or
Proceeding voluntarily filed or commenced by the Issuer or (B) any involuntary
insolvency Proceeding filed or commenced by a Person other than the Trustee, or
(ii) from commencing against the Issuer or any of its properties any legal
action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation Proceeding.

 

(e)                The Trustee assumes no responsibility for the correctness of
the recitals contained herein, which shall be taken as the statements of the
Issuer, and the Trustee shall not be responsible or accountable in any way
whatsoever for or with respect to the validity, execution or sufficiency of this
First Supplemental Indenture and makes no representation with respect thereto.

 

(f)                The Issuer represents and warrants to the Trustee that this
First Supplemental Indenture has been duly and validly executed and delivered by
the Issuer and constitutes its respective legal, valid and binding obligation,
enforceable against the Issuer in accordance with its terms.

 



12

 

 

 

(g)               This First Supplemental Indenture shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

(h)               The Issuer hereby directs the Trustee to execute this First
Supplemental Indenture and acknowledges and agrees that the Trustee shall be
fully protected in relying upon the foregoing direction.

 



13

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Supplemental Indenture as of the date first written above.

 

KCAP SENIOR FUNDING I, LLC, as Issuer



 

By:  ______________________________________


 Name:
Title:




 

U.S. BANK NATIONAL ASSOCIATION as Trustee



 

By:  ______________________________________


 Name:
Title:

 

 

 



14

 

 

 

Consented to by:

 

KCAP FINANCIAL, INC.

 

as Collateral Manager

 

By:  ______________________________________




Name:
Title:

 

 

 

 



15

 

